ALSCHUEER, Circuit Judge.
This is an appeal from a decree of the District Court holding void letters patent No. 702,754 to Watson, granted June 17, 1902, for certain “improvements in windows,” and *352dismissing bill of appellant charging infringement thereof. A description of the patent, with cuts showing its illustrative drawings, appears in the opinion of the District Court, which is found on pages 211— 221 inclusive of the printed transcript of record herein [see above]. That opinion considers the disclosures of various patents shown in the prior art, notably the Short, Sheldon, Hayes, Rendle, and Coulson patents, and from careful examination of these and of all the evidence we are satisfied that the District Court properly reached its stated conclusion that the patent in issue “has not the quality of inventive novelty.”
One of the distinctive features of the Watson patent is that the fixed part of the bar or muntin, against which rest adjacent panes of glass, is a flat surface, so that, in glazing, either pane can be slid across the same, and, when both are in place, are held apart by a rib along the middle of the movable part of the bar or muntin, which, when in position, holds the panes in their relative and proper places. Distinguishing the Watson from the Short structure in this regard, it is said in the opinion: -
1 “Certainly the muntin of Watson differs from Short in the fact that in the one the rib is upon the fixed, and in the other upon the movable, part.”
In this respect the opinion fails to point out the full disclosure of the Short patent, which was granted for improvements in setting glass, and in the sash therefor; for, while it might possibly be concluded from its drawings that the rib is on the fixed part, the specification of that patent discloses it may be upon either — the language there employed being:
“The inner face of the binding pieces has a rib down through the center [to separate the glass, or instead thereof there may be a rib on the stationary part.”
Barring only the raised center rib on the fixed part of the muntin shown in the Sheldon patent, it shows the entire novelty claimed by Watson. It has the slots or grooves in the three sides, that on the upper side being abnormally deepened for projecting the panel therein and dropping it into the lower slot. It shows, also, some pfay or sliding space on the fixed part of the muntin, on either side of the rib thereon, so that the panel, being inserted in tire upper and lower grooves, may then be slid into the groove on the side opposite the muntin.
It is claimed that the Sheldon patent,'being for a combined screen and storm door, is not in an analogous art. It would be entirely feasible to have glass panes for the solid or storm panels of such doors; but whether of glass or of any other weather resisting material, transparent or opaque, means for conveniently inserting and holding in place tire panels of such doors cannot be said to be irrelevant to the art of inserting and holding in place the glass panes of windows.
For the reasons set forth in the opinion of the District Court, supplemented by what is here said, the decree is affirmed.